DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
Claim Interpretation
The term “retrofit” is taken to mean adding a component to something that did not have it when previously manufactured.  The term does limit product claims 17-31 to any particular structure since the written description fails to describe any structural difference in the end product resulting from some parts being retrofitted to the invention later vs. all parts assembled during initial manufacture.1  



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
More particularly, each of the independent claims 17, 27 and 32 have been amended to specify that applicant’s member connector (326) is “directly attached” to the gear shift peg member (306), which is only present in the species shown in figure 8.  However, the claims still specify an alternative where the peg member is “beneath a rider’s foot” whereas the figure 8 species peg member (306) would be above a rider’s foot.  Accordingly, the claims contain new matter since there is no express original disclosure of a species that meets both limitations of the connector and peg being “directly attached” and also the peg being “beneath a rider’s foot”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
2  There is no clear disclosure of any “modification” of the system beyond mere connection/retrofit of the device thereto such that the system itself remains structurally unaltered throughout the connection of the device thereto.
Each of the independent claims 17, 27 and 32 have been amended to specify that applicant’s member connector (326) is “directly attached” to the gear shift peg member (306), which is only present in the species shown in figure 8.  However, the claims still specify an alternative where the peg member is “beneath a rider’s foot” whereas the figure 8 species peg member (306) would be above a rider’s foot.  The disclosure lacks a species that meets both limitations of the connector and peg being “directly attached” and also the peg being “beneath a rider’s foot”.  Accordingly, the claims contradict the disclosure in a manner that is unclear.3   
In claim 17 (and similarly in claims 27 and 32) the limitation “a first member includes one of the device member and the gear shift peg member that is beneath a rider’s foot, and a second member includes the other of the device member and the gear shift peg member is above the rider’s foot” (claim 17) is unclear.  More particularly the recitation of “above the rider’s foot” does not find antecedent basis in the previous “beneath a rider’s foot” and thus cannot be “the other” of the previously recited alternatives.  

The remaining claims depend from those noted above and are thus also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-32 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sattamini US2016/0114860.
Claim 17 (as best understood).4  A device (e.g., figs.5-8) for retrofit to, and modification of, an existing gear shift system (70) for a vehicle (see written description of motorcycle and motor vehicle), the gear shift system comprising a gear shift peg member (one of 110’ and 120’), the device comprising: a device member (the other of 110’ or 120’); and a member connector (130’ and one of 500 or 600) configured to connect the device to the gear shift system so that, in use, a first member includes one of the device member and the gear shift peg member that is beneath a rider’s foot, and a second member includes the other of the device member and the gear shift peg 
Claim 18.  A device according to claim 17, and further comprising a device bracket (the other of 500 or 600) connecting the device member to the member connector.
Claim 19.  A device according to claim 18, wherein the device bracket is pivotably connected (via loosening of 130’) to the member connector.
Claim 20.  A device according to claim 17, wherein the member connector is configured (by sleeve shape around 625 or 525 in fig.8) to grip at least a portion of the gear shift peg member (projection portion of peg received in sleeve portion as seen in fig.8).
Claim 21.  A device according to claim 20, wherein the member connector is a sleeve (sleeve around 625 or sleeve around 525) configured to receive and grip the at least a portion of the gear shift peg member.
Claim 22.  A device according to claim 17, wherein an in-use distance between the first member and the second member is adjustable by moving the device member with respect to the gear shift peg member (see written description of function and see MPEP 2112.01 and 2114 regarding presumption of inherency of functions in a product claim as well as applicant’s burden to obtain/test the prior art structure to prove incapability to perform claimed functions).

Claim 24.  A device according to claim 17, wherein the vehicle is a motorcycle (see written description and figures of motorcycle).
Claim 25.  A device according to claim 17, wherein the first gear shift is a downward gear shift (see written description of downward gear shifting).
Claim 26.  A device according to claim 17, wherein the second gear shift is an upward gear shift (see written description of upward gear shifting).
Claim 27 (as best understood).  A gear shift system (e.g., figs.5-8) comprising: a device member (one of 110’ or 120’); and a gear shift peg member (the other of 110’ and 120’); and a member connector (130’ and one of 500 or 600) directly attached to the gear shift peg member to thereby retrofit the gear shift peg member with the device; wherein in use a first member includes one of the device member and the gear shift peg member that is beneath a rider’s foot and a second member includes the other of the device member and the gear shift peg member that is above the rider’s foot; wherein in-use downwards movement of the first member effects a first gear shift and in-use upwards movement of the second member effects a second gear shift (see written description of function and see MPEP 2112.01 and 2114 regarding presumption of inherency of functions in a product claim as well as applicant’s burden to obtain/test the prior art structure to prove incapability to perform claimed functions).

Claim 29.  A device according to claim 27, wherein the second gear shift is an upward gear shift (see written description of upward gear shifting).
Claim 30.  See figures and written description of vehicle.
Claim 31.  See figures and written description of motorcycle.
Claim 32 (as best understood).  A method of retrofitting a gear shift system (70) of a vehicle (see written description of motorcycle and motor vehicle), the gear shift system comprising an existing gear shift peg member (one of 110’ and 120’), the method comprising directly attaching a member connector (130’ and one of 500 or 600) of a connecting a device (the other of 110’ or 120’) to the gear shift peg member thereby to connect the device to the gear shift system, so that, in use, a first member includes one of a device member (a member of said other of 110’ or 120’) of the device and the gear shift peg member that is beneath a rider’s foot, and a second member includes the other of the device member and the gear shift peg member that is above the rider’s foot; so that in-use downwards movement of the first member effects a first gear shift and in-use upwards movement of the second member effects a second gear shift (see written description of functioning).

Claim 32 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lundquist US 4083263.
Claim 32 (as best understood).  A method of retrofitting a gear shift system (18a) of a vehicle (see written description and depiction of motorcycle), the gear shift system comprising an existing gear shift peg member (18a), the method comprising directly attaching a member .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist US 4083263.
Claim 33.  A method according to claim 32, wherein it would have been obvious to one of ordinary skill to remove a cover (18b) from the gear shift peg member before connecting the device to the gear shift peg member since such would be necessary during maintenance/removal/replacement since neither the cover (18b) nor the head (22) will fit through slot (20) and the cover is more readily removeable from the peg than the head.


Response to Arguments
Applicant's arguments have been considered but are moot in view of the reworded/new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).   
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        3 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        4 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).